DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11212971. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same structural limitations but in broader form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, line 3 states “the first stand” and “the second stand” which is unclear as there is no mention of a first or second stand.  Applicant does claim “at least two essentially vertical stands” but it is unclear if the first and second stand is the same or different.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Claim 2 recites the limitation "the accessibility" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the plane" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the plane" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, line 2 states “the same beam” which is indefinite as it is unclear what beam the applicant is referring to as “multiple beams” have been claimed.  Applicant should amend to clearly and distinctly point out the limitations of the claim.  Claims 4 and 5 also refer to the “same beam” and are also rejected as stated above.

Claim 3 recites the limitation "the same plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the other bed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, line 2 states “the other bed” which is indefinite as it is unclear what “the other bed” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 5 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the displacement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the longitudinal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the underside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the middle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the width direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, line 1 states “the beam” which is indefinite as it is unclear what beam the applicant is referring to as “multiple beams” were disclosed in the independent claim.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Claim 11 recites the limitation "the operating member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 13 recites the limitation "the longitudinal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "a second position" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The independent claim discloses a second position, it is unclear if this position is different or the same as stated above.

Claim 16 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the accessibility" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the plane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 6, 10, 15-16 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by O’ Keefe (WO 2005/077152).

Regarding claim 2, 16, O’Keefe discloses a device for growing mushrooms, comprising: a shelving (10) comprising at least one portal (20), the portal (20) comprising at least two essentially vertical stands (14, 14) connected by multiple beams (upper horizontal beams connecting elements 14 together, elements 22 and lower frame structure horizontal beams) extending from the first stand (14) to the second stand (14), each beam (element 22) movably supporting at least two beds (26, wherein element 22 supports six beds via element 20, Fig. 4) for holding compost, wherein the at least two beds (26) are movable (Figs. 4-5, 7) between at least: a first position (Fig. 4, the first position), wherein a second bed (26) supported above a first bed (26) at least partially impedes the accessibility of the first bed (26) in a direction perpendicular to the plane in which the first bed (26)extends; and a second position (Fig. 7, second position) in which at least a larger part (the cultivation surface of the bed) of the first bed (26) is free approachable from a direction perpendicular to the plane in which the first bed (26) extends than in the first position (Fig. 4).

Regarding claim 3, O’Keefe discloses wherein in the first position (Fig. 4), the two beds (26) supported by the same beam (horizontal beams of lower frame structure) are positioned in the same plane, against each other (Fig. 4).

Regarding claim 6, O’ Keefe discloses wherein a displacement (at element 14) between the first (Fig. 4 displays the first position) and the second position (Fig. 7, displays the second position) comprises a rotation of a bed (26) around an axis in the longitudinal direction of the bed (26) which axis is situated at the underside of the bed (26), and is positioned in the middle in the width direction (Fig. 5 depicts a portion of the beds rotated to the second position wherein the axis of rotation is at the underside of each bed in the center of the structure at element 14).

Regarding claim 10, O’Keefe discloses wherein the bed (26) is rotatable to a maximum angle between 0 and 90 degrees, preferably between 30 and 60 degrees and more preferably to a maximum angle of 45 degrees with respect to a horizontal position (Figs. 4 depicts the horizontal position of the beds at 0 degrees and then rotated to 90 degrees in figure 7).

Regarding claim 15, O’Keefe discloses wherein the multiple beams (upper horizontal beams connecting elements 14 together, elements 22 and lower frame structure horizontal beams) extend from the first stand (14) to the second stand (14) at various heights along the stands (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’ Keefe (WO 2005/077152) in view of Lapierre (EP 3387896).

Regarding claim 11, O’Keefe discloses an operating device (horizontal beam element 22) for moving a bed (26) from the first position (Fig. 4 displays the first position) to the second position (Fig. 7, displays the second position), but does not expressly disclose wherein the operating device comprises a spindle, an electric actuator, a pneumatic or hydraulic actuator including a pneumatic or hydraulic cylinder.
However, Lapierre discloses a similar device (100) with an operating device (108) comprises a spindle (108b), an electric actuator, a pneumatic or hydraulic actuator (108)including a pneumatic or hydraulic cylinder (wherein the actuator has a cylinder, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify O’Keefe, by adding an operating device which comprises a spindle, an electric actuator, a pneumatic or hydraulic actuator including a pneumatic or hydraulic cylinder, as taught by Lapierre, for the purpose of providing the device with assisted rotation for easy operation of the pivoting motion of the beds.

Regarding claim 13, O’Keefe disclose the invention substantially as set forth above, but does not expressly disclose wherein the device is provided with a height-adjustable conveyor belt which extends in the longitudinal direction of the beds, and is movable in height to positions which correspond to a lower end of a bed situated in a second position.
However, Lapierre discloses a similar structure (100) with a height-adjustable conveyor belt (110, wherein the brackets attached to the belt 110 are height adjustable, Fig. 4) which extends in the longitudinal direction of the beds (Fig. 4), and is movable in height to positions which correspond to a lower end of a bed situated in a second position (Fig. 4 depicts the upper bed in the first horizontal position and the lower bed rotated to the second vertical position with the conveyor belt position directly beneath allowing easy access to the bed in the second position).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify O’ Keefe, by adding a height-adjustable conveyor belt which extends in the longitudinal direction of the beds, and is movable in height to positions which correspond to a lower end of a bed situated in a second position, as taught by Lapierre, for the purpose of providing the user with easy access to the beds for harvesting when the conveyor belt is positioned under each bed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’ Keefe (WO 2005/077152).

Regarding claim 12, O’Keefe disclose the invention substantially as set forth above, but does not expressly disclose wherein the beds each have a width between 0.5 and 2 meters, and/or have a length between 10 and 100 meters, and in particular wherein the beds each have a width between 0.4 and 1 meter and more in particular between 0.6 and 0.8 meters.
However, it would have been an obvious matter of design choice to make the beds of any desired size for the user in order to enhance the growth or number of crops being cultivated, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O’ Keefe (WO 2005/077152) in view of Van Den Top (WO 2017078535).

Regarding claim 14, O’Keefe disclose the invention substantially as set forth above, but does not expressly disclose wherein at least one stand is at least partly hollow having a C or U profile, and is provided with a slot for wheels of a harvesting conveyor and/or provided with a slot for a wire for supporting a bed and/or harvesting conveyor.
However, Van Den Top teaches a similar structure with at least one stand (2, 3) is at least partly hollow (Fig. 2C) having a C or U profile (wherein the stands have both C and U profiles), and is provided with a slot (within the C and U profiles) for wheels of a harvesting conveyor and/or provided with a slot (within the C and U profiles) for a wire for supporting a bed and/or harvesting conveyor.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify O’ Keefe, by making the stands with C or U profiles with slots, as taught by Van Den Top, for the purpose of providing the stand structure and surrounding frame with added strength to support the beds and associated equipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON M RODZIWICZ/Examiner, Art Unit 3642        
/MONICA L PERRY/Primary Examiner, Art Unit 3644